Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-19 and 21-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims over prior art is that while in prior art various user capacities may include member tiers, the member tiers to not teach a membership benefit corresponding to at least one scheduling option of a plurality of scheduling options that provide the account priority rights to access a charging station and each include a plurality of scheduling tiers.
Regarding Claim 1: Though the prior art discloses a system for managing charging station use comprising reservation requests, membership benefits, membership levels and scheduling options, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
 a membership module configured to determine a membership benefit including one or more scheduling tiers corresponding to at least one scheduling option of a plurality of scheduling options and a rate tier of a plurality of rate tiers associated with the reservation request, wherein the membership benefit is based on a membership level of a plurality of membership levels, and wherein the plurality of scheduling options provide the account priority rights to access a charging station and each include a plurality of scheduling tiers; 
a schedule module configured to schedule a charging session based on the reservation request and the membership benefit; and 
a verification module configured to determine a voltage variation in a draw down process of the vehicle based on a voltage pattern of the charging station and verify the vehicle corresponding to the account is present at a charging station corresponding to the charging session by comparing the voltage variation to the account to identify the vehicle.
Regarding Claim 9: Though the prior art discloses a method for managing charging station use comprising reservation requests, membership benefits, membership levels and scheduling options, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of: 
determining a membership benefit including one or more scheduling tiers corresponding to at least one scheduling option of a plurality of scheduling options and a rate tier of a plurality of rate tiers associated with the reservation request, wherein the membership benefit is based on a membership level of a plurality of membership levels, and wherein the plurality of scheduling options provide the account priority rights to access a charging station and each include a plurality of scheduling tiers; 
scheduling a charging session based on the reservation request and the membership benefit. 
determining a voltage variation in a draw down process of the vehicle based on a voltage pattern of the charging station; and 
verifying the vehicle corresponding to the account is present at a charging station corresponding to the charging session by comparing the voltage variation to the account to identify the vehicle.
Regarding Claim 16: Though the prior art discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer perform a method for managing charging station use comprising reservation requests, membership benefits, membership levels and scheduling options, it fails to teach or suggest the aforementioned limitations of claim 16, and further including the combination of: 
determining a membership benefit including one or more scheduling tiers corresponding to at least one scheduling option of a plurality of scheduling options and a rate tier of a plurality of rate tiers associated with the reservation request, wherein the membership benefit is based on a membership level of a plurality of membership levels, and wherein the plurality of scheduling options provide the account priority rights to access a charging station and each include a plurality of scheduling tiers; 
scheduling a charging session based on the reservation request and the membership benefit, 
determining a voltage variation in a draw down process of the vehicle based on a voltage pattern of the charging station; and 
verifying the vehicle corresponding to the account is present at a charging station corresponding to the charging session by comparing the voltage variation to the account to identify the vehicle.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859